t c summary opinion united_states tax_court stanley k and sandra b evanko petitioners v commissioner of internal revenue respondent docket no 11958-00s filed date stanley k and sandra b evanko pro sese robert b taylor for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure' in petitioners’ federal_income_tax the sole issue for decision is whether certain payments received by stanley k evanko petitioner are military allowances excludable from petitioners’ gross_income the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in goodyear arizona background during petitioner was retired from the u s army and was not on active_duty petitioner retired having attained the rank of major petitioner was employed by the state of hawaii department of education at kahuku high school as senior army instructor for the junior reserve officers' training corps jrotc for the year petitioner received total compensation of dollar_figure petitioners reported on their federal_income_tax return for the year wages of dollar_figure petitioner received a form r distributions from pensions annuities retirement or profit-- sharing plans iras insurance contracts etc from the defense finance and accounting service reporting distributions of dollar_figure ‘the parties agree that there is an error in the notice_of_deficiency and that the correct amount of the deficiency in dispute is dollar_figure upon examination of the return respondent determined that the entire amount of the compensation received by petitioner constitutes wages that must be included in petitioners gross_income for discussion petitioners do not dispute the receipt of the contested income but rather its characterization as taxable compensation the issue for consideration therefore is whether the pay that petitioner received as a jrotc instructor should be treated as including nontaxable military allowances or whether that pay as argued by respondent was entirely taxable compensation_for services rendered gross_income means all income from whatever source derived sec_61 military pay received by members of the armed_forces is within the scope of sec_61 see sec_1_61-2 income_tax regs congress may if it chooses specifically exempt certain items from gross_income see 348_us_426 for example certain military compensation such as that received by members of the armed_forces serving in combat zones is excluded from gross_income sec_112 military subsistence uniform allowances and other_amounts received as commutation of quarters are excludable from gross_income see sec_1_61-2 income_tax regs q4e- petitioner contends that the unreported portion of his jrotc pay represents qualified military benefits that are excludable from gross_income pursuant to sec_134 and u s c sec_2031 petitioner relies on the statutes and department of defense dod directive no dollar_figure date which provide that the total compensation received by a retiree- instructor is to be equal to the difference between retired pay and active_duty pay plus allowances that the retiree-instructor would receive if ordered to active_duty he proposes that the statute and the dod directive establish equitable parity in the compensation of retired and active_duty instructors petitioner then argues for an exclusion from his income equal to the sum of the allowances received by active_duty members of his rank otherwise according to petitioner the disposable income that he would receive as a jrotc instructor would be less than that of an active_duty officer performing identical services the issues petitioners raise have already been addressed by this court see 76_tc_668 affd without published opinion 673_f2d_1326 5th cir bynam v commissioner tcmemo_2001_142 tucker v commissioner tcmemo_1999_373 in lyle v commissioner supra the court held that retired military personnel may not rely on u s c sec_2031 to exclude from income salary received as a jrotc instructor the - - court concluded that the plain language of u s c sec_2031 does not authorize an exclusion_from_gross_income for amounts paid to jrotc instructors not on active_duty and jrotc instructors are employed by the local school district and are paid for services partly funded by the federal government rendered to that school district petitioner received in his regular retired pay which he was entitled to whether or not he performed any services he received no other compensation or allowances from the federal government although it is true that the federal government reimburses school districts for one-half the additional_amount paid to retired officers the ultimate burden of disbursing funds and establishing compensation scales lies with the employing school see u s c sec_2031 lyle v commissioner supra pincite tucker v commissioner supra the employing institution is responsible for issuing compensation checks and forms w-2 wage and tax statement to all of its employees because the federal government does not assume any kind of employer status no portion of the compensation that petitioner received as a jrotc instructor could be classified as a subsistence guarters or variable housing allowance from the armed_forces lyle v commissioner supra pincite the statutory provision in conjunction with the implementing directives issued by dod establishes a formula for computing the minimum -- - additional_amount of compensation retired military instructors are entitled to receive from the employing school and the maximum portion of that additional_amount that will be reimbursed by the federal government id pincite the additional_amount is in effect an inducement offered to persuade retired personnel to accept employment as jrotc instructors id pincite active_duty pay is merely a guideline in determining the level at which jrotc instructors are to be compensated in lyle v commissioner supra pincite the court explained why retired officers serving as jrotc instructors do not receive nontaxable allowances only officers who are entitled to receive basic_pay are entitled to an allowance for subsistence in lieu of meals in_kind and a basic allowance for guarters unless the officer occupies quarters provided by the military see u s c sec_402 and sec_403 the taxpayer did not gualify for these allowances because he did not receive basic_pay he did not receive basic_pay because he was not on active_duty see u s c sec the taxpayer was not on active_duty because as a retired military jrotc instructor he is not while so employed considered to be on active_duty or inactive_duty_training for any purpose u s c sec_2031 d petitioners object to the court's reliance on the language of u s c sec_2031 they argue that the provision is in contravention to other federal statutes citing army regulation installations housing management they contend that this provision allows petitioner to live in army housing thus proving he is on active_duty and entitled to allowances they have pointed to no specific provision of this very long and detailed regulation army regulation revision effective date par authority to occupy army lodging_facilities when space is available however states that paid retirees may occupy uph tdy unaccompanied personnel housing temporary duty or gh guest housing facilities on egual footing with paid retirees for such housing on a space available basis are certain employees of the u s public health service the national oceanographic and atmospheric administration and foreign military personnel surely petitioners would not argue that the provision means that those employees and foreign personnel are on active_duty with and are entitled to allowances from the u s army there is no contravention of army regulation by the language of u s c sec_2031 d petitioners have evidently failed to take note of a more relevant provision army regulation junior reserve army regulation was revised on date the version is only a reorganization of the version no content has been changed --- - officers' training corps program organization administration operation and support revision effective date par states that although an instructor may receive an amount equal' to the military pay and allowances he or she would receive if on active_duty the payments he or she receives are not in fact military pay and allowances paid_by the army in their oral and written presentations to the court petitioners evince a belief that the statutory interpetations as expressed in the court's opinions cited above are somehow aberrant or anomalous the court reminds petitioners that the decision in lyle was affirmed by the court_of_appeals for the fifth circuit also petitioners may be unaware of two federal district_court opinions issued before this court's decision in lyle in scott v united_states aftr 2d ustc par d s c the district_court found that u s c sec_2031 merely sets out a formula to calculate the salary of retired members serving as jrotc instructors it further found that military allowances are payable only to members entitled to basic_pay that only active_duty members are entitled to basic_pay and that the taxpayer retired from the military was not on active_duty while serving as a jrotc instructor the decision by the federal district_court in sweeney v united_states aftr 2d ustc par n d ga discusses favorably and is in accord with the scott decision petitioners have pointed to no court decision that comports with their interpretations in view of the foregoing we hold that no portion of the jrotc pay that petitioner received from the state of hawaii department of education is excludable from gross_income we have considered all of the other arguments made by petitioners and to the extent that we have not specifically discussed them above we conclude those arguments are without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent in the reduced_amount to which the parties agreed
